Case 2:17-cr-20274-BAF-DRG ECF No. 495, PageID.4057 Filed 06/24/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,                      No. 17-20274

             Plaintiff,                        Hon. Bernard Friedman

      v.

D-1 JUMANA NAGARWALA,
D-2 FAKHRUDDIN ATTAR,
D-3 FARIDA ATTAR, and
D-4 FATEMA DAHODWALA,

             Defendants.
                                 /

            GOVERNMENT’S RESPONSE TO DEFENDANTS’
            MOTION TO SUBMIT REPLY BRIEF IN EXCESS
           OF PAGE LIMIT AND MOTION TO STRIKE REPLY

      Defendants filed a 31-page motion to dismiss the Fourth

Superseding Indictment on the grounds of prosecutorial vindictiveness.

(ECF No. 487). The government filed an 18-page response opposing the

motion. (ECF 491). On June 24, 2021, Defendants’ simultaneously filed

a 17-page reply (ECF No. 494) and request for permission to exceed the

page limit. (ECF No. 493).

      Eastern District of Michigan Local Rule 7.1(d)(3)(A) states that “the

text of a brief supporting a motion or response, including footnotes and

                                      1
Case 2:17-cr-20274-BAF-DRG ECF No. 495, PageID.4058 Filed 06/24/21 Page 2 of 3




signatures, may not exceed 25 pages.” And reply briefs “may not exceed

7 pages.” Local Rule 7.1(d)(3)(B).

      The Court should deny Defendants’ motion to exceed the page limit

and strike their reply brief. Defendants’ initial motion exceeded the page

limit by six pages without permission or justification. The government’s

response was 18 pages, and now Defendants have asked for leave to file

a reply brief that is essentially the same length as the government’s

response. The issues presented in Defendants’ motion are not complex.

Their request for an additional 10 pages in their reply is not warranted

and should be denied.

                                     Respectfully submitted,

                                     SAIMA MOHSIN
                                     Acting U.S. Attorney

                                     s/Sara D. Woodward
                                     SARA D. WOODWARD
                                     JOHN NEAL
                                     Assistant United States Attorneys
                                     211 West Fort Street, Ste. 2001
                                     Detroit, MI 48226-3220

                                     AMY MARKOPOULOS
                                     Trial Attorney
                                     Department of Justice, Fraud Section
                                     1400 New York Avenue, NW
Dated: June 24, 2021                 Washington, DC 20005


                                       2
Case 2:17-cr-20274-BAF-DRG ECF No. 495, PageID.4059 Filed 06/24/21 Page 3 of 3




                      CERTIFICATE OF SERVICE


      I certify that on June 24, 2021, I electronically filed this motion

response for the United States with the Clerk of the United States

District Court for the Eastern District of Michigan using the ECF system,

which will send notification of such filing to counsel of record.


                                          /s/ Sara Woodward
                                          AUSA, Eastern District of
                                          Michigan




                                      3
